                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 19-cr-20469
                                                    Hon. Matthew F. Leitman
v.

VINCENT LEONARD CELENTANO,

          Defendant.
__________________________________________________________________/

          ORDER GRANTING IN PART AND DENYING IN PART
           AMENDED MOTION TO MODIFY CONDITIONS OF
                 PRETRIAL RELEASE (ECF No. 20)

      Currently before the Court is a motion by Defendant Vincent Celantano to

modify the conditions of his pretrial release. In the motion, Celantano asks the Court

to modify the no-contact condition of his release. At the time the motion was filed,

that condition barred Celantano from having any contact with, among other people,

David Celantano, William Celantano, Philip Caliendo, David Fink, Erica Corkum,

Mr. Celantano’s ex- wife, and Mr. D’Addio. Celantano asks the Court to eliminate

the no-contact provision as to each of these individuals. For the reasons explained

on the record, the Court eliminates the no-contact provision only as to David

Celantano, William Celantano, Philip Caliendo, and David Fink. Celantano may

have contact with these individuals, but he shall not communicate with them in any

manner concerning the allegations against him in the Indictment in this case and/or
concerning the subject matter of this case. In all other respects, the no-contact

provision of Celantano’s conditions of release – and all other conditions of release –

shall remain in full force and effect.

      IT IS SO ORDERED.

                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

Dated: February 6, 2020


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 6, 2020, by electronic means and/or
ordinary mail.

                                              /s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9764
